
	
		II
		110th CONGRESS
		2d Session
		S. 2680
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2008
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Reclamation Projects Authorization and
		  Adjustment Act of 1992 to require the Secretary of the Interior to take certain
		  actions to address environmental problems associated with the Leadville Mine
		  Drainage Tunnel in the State of Colorado, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Leadville Mine Drainage Tunnel
			 Environmental Improvement Act of 2008.
		2.Leadville Mine
			 Drainage TunnelSection 705 of
			 the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4656) is amended to read as follows:
			
				705.Leadville Mine
				Drainage TunnelThe Secretary
				shall operate and maintain the Leadville Mine Drainage Tunnel in a manner that
				protects human health and
				environment.
				.
		3.Water quality
			 investigationsSection 708 of
			 the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4657) is amended—
			(1)by striking sections (a) through (d) and
			 inserting the following:
				
					(a)Definition of
				study areaIn this section, the term study area
				includes—
						(1)the Leadville
				Mine Drainage Tunnel;
						(2)groundwater and
				surface water, including tributaries, affected by any blockage of that Tunnel;
				and
						(3)the upper
				Arkansas River watershed, from the headwaters of the east fork of that River to
				the confluence with Two-Bit Gulch.
						(b)Study and
				reportThe Secretary, in cooperation with the State of Colorado,
				the Administrator of the Environmental Protection Agency, and other Federal
				agencies, shall—
						(1)investigate the
				study area; and
						(2)not later than 1
				year after the date of enactment of the Leadville Mine Drainage Tunnel
				Environmental Improvement Act of 2008, and annually thereafter until the study
				required by this section is complete, submit to the State, the Administrator,
				and Congress a report that describes whether, and how, any blockages in the
				Leadville Mine Drainage Tunnel have affected, or are affecting, water quality
				and aquatic life in the study area.
						;
				
			(2)in subsection
			 (e), by striking (e) Nothing and inserting the following:
				
					(c)CERCLANothing
					;
				and
			(3)by striking
			 subsection (f) and inserting the following:
				
					(d)Authorization
				of appropriationsThere are authorized to be appropriated—
						(1)to carry out
				section 707, such sums as are necessary; and
						(2)to carry out this
				section—
							(A)$500,000 for use
				in planning and carrying out investigations; and
							(B)such additional
				sums as are
				necessary.
							.
			4.Environmental
			 remediationTitle VII of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4655) is amended by adding at the end the following:
			
				709.Environmental
				remediation
					(a)Mine
				poolThe Secretary, in conjunction with the Administrator of the
				Environmental Protection Agency and the State of Colorado, shall—
						(1)immediately take
				such actions as are necessary to reduce the water level in the mine pool
				associated with the Leadville Mine Drainage Tunnel, in a manner consistent with
				subsection (b), to prevent the risk of a catastrophic rupture and flood;
				and
						(2)thereafter, take
				such actions as are necessary—
							(A)to maintain the
				water level in the mine pool at a safe level; and
							(B)prevent further
				mine pool migration.
							(b)California
				Gulch Superfund Site Operable Unit 6
						(1)In
				generalAs soon as practicable after the date of enactment of
				this section, the Secretary, in conjunction with the Administrator of the
				Environmental Protection Agency and the State of Colorado, shall implement
				those portions of the remedy selected by the Administrator of the Environmental
				Protection Agency, dated September 2003, and any modifications or amendments to
				the remedy, including explanations of significant differences, for the
				California Gulch Superfund Site that pertain to managing the Leadville Mine
				Drainage Tunnel and related mine pool.
						(2)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection
				$40,000,000.
						.
		5.Technical
			 amendmentsThe table of
			 contents for the Reclamation Projects Authorization and Adjustment Act of 1992
			 (Public Law 102–575; 106 Stat. 4600) is amended—
			(1)by striking the
			 item relating to section 705 and inserting the following:
				
					
						Sec. 705. Leadville Mine
				Drainage Tunnel.
					
					;
				  
				and(2)by adding at the
			 end of the items relating to title VII the following:
				
					
						Sec. 709. Environmental
				remediation.
					
					.
			
